OPINION — AG — ** ELECTION — UNOPPOSED NOMINEE ** IF THE OKLAHOMA LEGISLATURE ENACTS A LAW PROVIDING THAT AN UNOPPOSED NOMINEE OF A POLITICAL PARTY MAY BE ELECTED AT A GENERAL ELECTION WITHOUT HAVING HIS NAME PLACED ON THE GENERAL ELECTION BALLOT AND RECEIVING AT LEAST ONE VOTE AT SAID ELECTION, SAID LAW UNDER THE REASONING AND PUBLIC POLICY ANNOUNCED IN THE 'DANCY' CASE AND INCONSIDERATION OR THE PRESUMPTION OF VALIDITY THAT ATTENDS ALL LEGISLATIVE ACTS, WOULD BE VALID. (ELECTORS, RETURNS OF ELECTIONS) CITE: ARTICLE III, SECTION 6, ARTICLE VI, SECTION 5, 26 O.S. 166 [26-166] (FRED HANSEN)